Citation Nr: 0504657	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-34 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel






INTRODUCTION

The veteran had active service from August 1938 to September 
1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which an increased rating for 
arthritis of the lumbar spine was denied.  


FINDING OF FACT

Ankylosis of the spine has not been demonstrated or nearly 
approximated.  


CONCLUSION OF LAW

The criteria for a schedular rating greater than 50 percent 
for arthritis of the lumbar spine are not met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ Part 4, 4.71a, 
Diagnostic Codes5292 and 5295 (effective prior to September 
26, 2003); and 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  

Prior to September 2003, arthritis due to trauma, 
substantiated by X-ray findings, was rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings were rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a; Diagnostic Code 5010 
(2001).  Limitation of motion of the lumbar spine was 
assigned a 10 percent evaluation when slight.  Moderate 
limitation of motion was assigned a 20 percent rating and a 
40 percent rating was assigned for severe limitation of 
motion.  Diagnostic Code 5292.  

Under Diagnostic Code 5289, a 50 percent rating, (the highest 
rating under this code) was assigned for unfavorable 
ankylosis of the lumbar spine.  Diagnostic Code 5293 provided 
a 60 percent rating for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with intermittent 
relief.  Other diagnostic codes provided ratings higher than 
50 percent, but these required evidence of vertebral fracture 
or complete bony fixation of the spine, not shown here.  

Effective in September 2002, the criteria by which 
intervertebral disc syndrome was evaluated was changed such 
that it was to be rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities whichever method 
resulted in the higher evaluation.  

With total incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation was assigned.  

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent rating was assigned.  

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating was assigned.  

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating was assigned.  

Three notes to this criterion provided that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic" orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  (Note 
1).

Note 2 provides that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment was to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  (Note 3).  

Effective in September 2003, VA promulgated a general rating 
formula for evaluating spine disabilities, the General Rating 
Formula for Diseases and Injuries of the Spine, and re-
numbered the pertinent Diagnostic Codes.  Under this scheme, 
the disabilities set out under diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated on a scale from 10 percent to 100 
percent, and contemplate the presence or absence of symptoms 
such as pain (whether or not it radiates) stiffness, or 
aching in the area of the spine affected by residuals of 
injury of disease.  

More specifically, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine is assigned a 50 
percent rating.  Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is assigned a 40 percent rating.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

With forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent rating is 
assigned.  

A 10 percent rating is assigned when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting  in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

Six notes are attached to this rating formula.  The first 
provides instructions to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right  lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to  30 degrees, and left and right lateral rotation are zero 
to 30  degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral  flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the  range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note (4) instructs that when ascertaining the range of 
motion, round each range of motion measurement to the 
nearest five degrees.  

Note (5) defines unfavorable ankylosis as a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6) provides instructions to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability. 

Diagnostic Code 5243, for intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rating either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes did not change the criteria put into 
effect in September 2002, i.e., with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 
40 percent rating is assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent rating is 
assigned.  A 10 percent rating is assigned when there is 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. (Note 1.)  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  (Note 2.)

The veteran has not contended and the record does not show he 
has ankylosis of the lumbar spine.  Examination conducted in 
2002 revealed forward flexion to 60 degrees, lateral bending 
to 10 to 15 degrees and extension to 20 approximately 20 
degrees.  Given this, evaluations in excess of 50 percent 
under Diagnostic Code 5286, effective prior to September 
2003, or under the general rating formula for diseases and 
injuries of the spine for ankylosis is not warranted.  

The only other potential code for awarding a higher schedular 
evaluation are those concerning intervertebral disc syndrome.  
While the disability for which service connection has been 
established is characterized as arthritis, and not 
intervertebral disc syndrome, since the RO considered the 
criteria for disc syndrome in its decision, the Board will do 
so as well.  As it happens, however, neither pronounced 
impairment or incapacitating episodes as defined by 
regulation are shown.  

2001 records show straight leg raises were negative, deep 
tendon reflexes were normal bilaterally, and the veteran's 
gait was normal.  Further, while the report of a 2002 
examination showed absent ankle jerk on the left, decreased 
sensory and light touch about the thigh and leg on the right, 
as well as some decreased muscle strength, examination in 
2004 revealed negative straight leg raises bilaterally, 
symmetric deep tendon reflexes and no sensory deficits.  
Likewise, there was 5/5 motor strength noted, the veteran 
walked without significant limp and he could get up and down 
off the examining table without significant difficulty.  
Given the absence of persistent symptoms of intervertebral 
disc syndrome compatible with sciatic neuropathy, it may not 
be concluded the criteria for a 60 percent rating for 
intervertebral disc syndrome effective prior to September 
2002 are met, and as previously stated, there is no evidence 
of incapacitating episodes of a total duration of 6 weeks in 
a year.  

As to any separate evaluation for neurologic abnormality, 
which is generally rated in proportion to impairment of motor 
and sensory function, (38 C.F.R. § 4.120), it must be 
observed that when examined in 2002, the veteran had normal 
range of motion of the hips, knees, and ankles, and no 
sensory deficits noted when examined in 2004, with motor 
strength of 5/5 observed in both lower extremities.  Thus, 
there is no basis for a rating based on neurologic 
abnormality. 

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  Here, the veteran is 
assigned an evaluation that exceeds the maximum warranted by 
schedule for the range of motion he exhibits.  Therefore, 
while there is no desire to diminish the importance of the 
veteran's pain complaints, any additional impairment that it 
causes appears to be contemplated by the rating in effect.  

The Board also has considered whether referral for an extra-
schedular evaluation is warranted as permitted under 38 
C.F.R. § 3.321, when there are exceptional circumstances, 
such as frequent hospitalizations and marked interference 
with employment.  Such factors do not appear present in this 
case.  There has been no recent hospitalizations for 
treatment of the disability at issue, and the veteran has 
apparently long since retired from the work force.  (He 
apparently worked for the Department of Defense in excess of 
20 years.)  In any event, ratings currently assigned under 
the rating schedule are designed to account for considerable 
loss of working time from exacerbations proportionate to the 
severity of the grade of disability.  Accordingly, referral 
for an extra-schedular rating is not warranted.   




II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of a letter to the veteran 
from the RO dated in October 2001 which addressed what the 
evidence must show to establish entitlement; what information 
or evidence was still needed from the appellant; what the 
appellant could do to help with the claim; VA's duty to 
assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA medical records he 
identified.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in March 2002 and April 2004.  Therefore, the Board concludes 
that no further assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

A rating in excess of 50 percent for arthritis of the lumbar 
spine is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


